Electronically Filed
                                                        Supreme Court
                                                        SCWC-16-0000614
                                                        01-DEC-2017
                                                        09:49 AM



                             SCWC-16-0000614

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellee,

                                   vs.

                               AMBER NAKI,
                     Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-16-0000614; CASE NO. 1DCW-15-0005548)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Petitioner/Defendant-Appellant Amber Naki’s application

for writ of certiorari, filed on October 26, 2017 is hereby

rejected.

            DATED:   Honolulu, Hawai#i, December 1, 2017.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson